Title: Martha A. C. Lewis, Lucy B. Lewis, and Ann M. Lewis to Thomas Jefferson, 17 September 1810
From: Lewis, Martha C.,Lewis, Lucy B.,Lewis, Ann M.
To: Jefferson, Thomas


          
            Dear Uncle
            17 Sept 1810 Livingston County Kente
          
           no doubt You have before this, heard of the iraparable loss we have experianced, in the death of the best of mothers, and sister, which event took place on the twenty Sixth day, of last may, she graguley waisted away with little or no pain, for eighteen months enteirly sensable to here last moments, quite resind to meat the aughfull fate, her remains was intered the twenty Eigth on a high immenence, in view of that majestick river the Ohio.  permit us now Sir, to give a detail of our present, & future prospects, when my father & fameley remoovd to the western countra, it was truely under imberast circomstances, we could bring no property that we could call our own, three or four old domesticks, were convaid with three beds and ferneture &c by Mr peyton on hier, to be paid annually, subject to his order when called for, both the annual hier or and the Negros, and ferneture, a call has not as yet been for either, we apprehend the death of our dear Mother may bring about some change, that the above mentioned property may be calld for, in the event of a call being made, we should be in a very destrest situation, no seport left but our own labour, except what our brothers could do for us, which would not Seport us, even tolarable, the loss of our old domesticks, would be almost equal to the loss of Our dear Mothr, have haveing been allways with them from children, my father has rote to Mr Peyton, on the subject what lenety will be shone is all conjectural, we beg my dear Uncle for the intercession of Yourself, uncle Randolph, Mr Randolph, Mr S. Carr. & & D Carr. and all our dear connections, to use what influanc they can by indeavering with Mr Peyton, not to distres us, any assistance that our dear relations can be of in any shape will be very exceptable, in our distrest situation, should we not succeed in our wish we shall have to pine out our days be the Them few or many with the mallencolley reflection, that to be onece in affluance, is truly a misfortune, when revirst. and these pore hands of ours been from our infanceyacustomed to drudgrey, our feelings dear Uncle, is much injured at the thought of injuring yours, and our dear relations, necssity alone is I we hope a suffitiant Apolege for any uneasey sencations, this rilation of our situation may have, or give, to any of our friend.   be so good, sir, to give us an Answer Present our most respectful love to aunt Carr. Mrs Randolp cousin polle carr and for You will pleas to except our Best wises, aduu.
          
            
              Martha C Lewis
            
            
              Lucy B Lewis
            
            
              Ann M Lewis
            
          
        